*598
OPINION AND ORDER

This is a disciplinary proceeding in which the Respondent, Carol Yvonne Boling, has been charged with two counts of unethical and unprofessional conduct. Specifically, she is charged with a violation of SCR 3.130-1.3, which requires a lawyer to act with reasonable diligence and promptness in representing a client, herein, one Doris Ross Crowe. Ms. Boling was paid a retainer by Ms. Crowe to handle a real estate matter which remained unresolved for a period in excess of three years. In Count II, Respondent is charged with a violation of SCR 3.130 — 1.16(d) which requires a lawyer, upon termination of representation, to take steps to the extent reasonably practicable to protect a client’s interests, specifically herein, failure to return papers and documents to her client and failure to refund the unearned portion of her attorney fee.
Respondent has made no defense to these charges. The Board of Governors voted unanimously to find Respondent guilty on both charges.
As to discipline, the vote of the Board of Governors was as follows: thirteen for a six-month suspension to run consecutively with the suspension ordered in a separate disciplinary case, which we are also deciding this day; and four votes for a six-month suspension to run concurrent with that disciplinary ease.
The Board of Governors also recommended that Ms. Bowling not be allowed to reapply for admission until the records and documents were returned to the clients in both this ease and ease number 94-SC-1010-KB.
The Court adopts the decision of the Board of Governors relating to all matters herein.
The Respondent, Carol Yvonne Boling, is adjudged guilty as charged, and is hereby suspended from the practice of law in this Commonwealth for a period of six months from the date of entry of this order, said suspension to run consecutively with the suspension ordered in 94-SC-1010-KB.
Pursuant to SCR 3.390, Carol Yvonne Bol-ing shall, within ten (10) days of the date of entry of this Order, notify all courts in which she has matters pending and all clients for whom she has actively involved in litigation and similar legal matters of her inability to represent them, and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly and timely placed in the United States Mail, and the Respondent shall simultaneously and in the same manner provide a copy of all such letters to the Director of the Kentucky Bar Association.
Further, Respondent shall not be allowed to apply for reinstatement to the Bar until the records and documents belonging to her former client are returned to her.
The Kentucky Bar Association shall have from the Respondent, Carol Yvonne Boling, recovery of all costs of this proceeding pursuant to SCR 3.450.
All concur, except REYNOLDS, J., not sitting.
ENTERED: February 16, 1995.
/s/ Robert F. Stephens Chief Justice